DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 and 26 (Group I) in the reply filed on 12/07/2021 is acknowledged.  In this instant application, claims 1-14 and 26 have been considered and examined.  Claims 15-25 and 27-29 have been withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (US Pub. 2011/0037388).

As to claim 1, Lou discloses a light emitting apparatus (Fig. 5; 0029;0013), at least comprising: a plurality of light emitting units (0071;0029), each of them emits a light with a light emission peak wavelength and a wavelength range; wherein the wavelength ranges of the two light emitting units with the two adjacent light emission peak wavelengths are overlapped to form a continuous wavelength range (Fig. 5 and 6; chip with peak 457 nm and chip with peak 490 nm) which is wider than each of the wavelength ranges of the two light emitting units with the two adjacent light emission peak wavelengths (Fig. 5 and 6), or alternatively, the wavelength ranges of the two light emitting units with the two adjacent light emission peak wavelengths are non-overlapped; the two adjacent light emission peak wavelengths have a wavelength difference being larger than or equal to 1 nm (490-457 = 33 nm), at least one portions of the light emission peak wavelengths have full widths at half maximum being larger than 0 nm and less than or equal to 60 nm (about 21 nm FWHM; Fig. 5;).

As to claim 2, Lou discloses wherein the light emitting unit is a light emitting diode (0071 LED; 0013), a vertical-cavity surface-emitting laser or a laser diode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Fateley et al. (USPN 5,257,086).
Regarding claim 3, Lou discloses the invention as disclosed above except for wherein each of the light emitting units discontinuously emits the light with a lighting frequency, and all of the lighting frequencies are identical to or different from each other, or partial of the lighting frequencies are identical to or different from each other.
Fately teaches wherein each of the light emitting units discontinuously emits the light with a lighting frequency (col. 4 lines 7-26; claim 1; col. 6 lines 1-12), and all of the lighting frequencies are identical (identical) to or different from each other, or partial of the lighting frequencies are identical to or different from each other (col. 4 lines 7-26; claim 1col. 6 lines 1-12).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a lighting frequency as taught by Fately for the lighting as disclosed by Lou to utilize simple substitution of one lighting frequency configuration for another to obtain predictable results and/or using the advantage of blinking.

Regarding claim 4, Lou discloses the invention as disclosed above except for wherein the lighting frequency is 0.05-500 times/second.
Fately teaches wherein the lighting frequency is 0.05-500 times/second (10 oscillations per pattern and at least one pattern per second.  So 10 times/second. col. 4 lines 7-26; claim 1;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the square wave lighting frequency as taught by Fately for the lighting frequency as disclosed by Lou as modified by Fately to utilize simple substitution of one known lighting frequency for another to obtain predictable results and/or using the advantage of blinking.

Regarding claim 5, Lou discloses the invention as disclosed above except for wherein associated with the lighting frequency, a time interval for turning on the light emitting unit is 0.001-10 seconds.
Fately teaches wherein associated with the lighting frequency, a time interval for turning on the light emitting unit is 0.001-10 seconds (col. 4 lines 7-26; claim 1; 10 times per second so one period of a square wave is T=1/f= 1/10 second.  Square wave on time is half of a period. So the on time interval is 1/(2*10)= 1/20 = 0.05 seconds).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use time interval on time as taught by Fately for the lighting as disclosed by Lou as modified by Fately to utilize simple substitution of one lighting time interval for another to obtain predictable results and/or using the advantage of blinking.

Regarding claim 6, Lou discloses the invention as disclosed above except for wherein associated with lighting frequency, a time interval for turning off the light emitting unit is 0.001-10 seconds.
Fately teaches wherein associated with lighting frequency, a time interval for turning off the light emitting unit is 0.001-10 seconds (col. 4 lines 7-26; claim 1; 10 times per second so one period of a square wave is T=1/f=1/10 second.  Square wave off time interval is half a period of the square wave.  So the off time interval is 1/(2*10)= 1/20 = 0.05 seconds).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use time interval off time as taught by Fately for the lighting as disclosed by Lou as modified by Fately to utilize simple substitution of one lighting time off interval for another to obtain predictable results and/or using the advantage of blinking.
	
As to claim 7, Lou discloses wherein the two adjacent light emission peak wavelengths have the wavelength difference being 1-80 nm (Fig. 5; 0082 35 nm).

As to claim 8, Lou discloses wherein the two adjacent light emission peak wavelengths have the wavelength difference being 5-80 nm (Fig. 5; 0082 35 nm).

	
As to claim 9, Lou discloses wherein each of the full widths at half maximum of the corresponding light emission peak wavelength is 15-50 nm (Fig. 5 about 20 or 21 nm.).

As to claim 10, Lou discloses wherein each of the full widths at half maximum of the corresponding light emission peak wavelength is 15-40 nm (Fig. 5 about 20 or 21 nm is FWHM.).

Regarding claim 26, Lou discloses a light emitting method, comprising sequential steps as follows: a light emitting unit (Fig. 5 and 8) providing step: providing a plurality of light emitting units (0071; 5 LED chip;0013), each of them emits a light with a light emission peak wavelength and a wavelength range (Fig. 5), wherein the wavelength ranges of the two light emitting units with the two adjacent light emission peak wavelengths are overlapped (Fig. 6; 0082 continuous) to form a continuous wavelength range which is wider than each of the wavelength ranges of the two light emitting units (Fig. 6) with the two adjacent light emission peak wavelengths (Fig. 6), or alternatively, the wavelength ranges of the two light emitting units with the two adjacent light emission peak wavelengths are non-overlapped; the two adjacent light emission peak wavelengths have a wavelength difference being larger than or equal to 1 nm (see Fig. 5 and 6), at least one portions of the light emission peak wavelengths have full widths at half maximum being larger than 0 nm and less than or equal to 60 nm (Fig. 5 fwhm of about 20 nm); except for and a light emission step: controlling each of the light emitting units to discontinuously emit the light with a lighting frequency, wherein the lighting frequency is 0.05-500 times/second, associated with the lighting frequency, a time 
Fately teaches a light emission step: controlling each of the light emitting units to discontinuously emit the light with a lighting frequency (col. 4 lines 7-26; claim 1), wherein the lighting frequency is 0.05-500 times/second (10 oscillations per pattern and at least one pattern per second.  So 10 times/second. col. 4 lines 7-26; claim 1;), associated with the lighting frequency, a time interval for turning on the light emitting unit is 0.001-10 seconds (col. 4 lines 7-26; claim 1; 10 times per second so one period of a square wave is 1/10 second.  So the off time interval is 1/(2*10)= 1/20 = 0.05 seconds), and a time interval for turning off the light emitting unit is 0.001-10 seconds (col. 4 lines 7-26; claim 1; 10 times per second so one period of a square wave is 1/10 second.  So the off time interval is 1/(2*10)= 1/20 = 0.05 seconds).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the lighting frequency, time interval for turning on and time interval for turning off as taught by Fately for the lighting frequency as disclosed by Lou to utilize the advantage of blinking and/or simple substitution of one known lighting frequency configuration for another to obtain predictable results.
	

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Dimitropoulos et al. (US Pub. 2020/0105972).
Regarding claim 11, Lou discloses the invention as disclosed above except for wherein the light emitting unit comprises a light emitting die, and the light emitting dies 
Dimitroupous teaches wherein the light emitting unit comprises a light emitting die (0126), and the light emitting dies (0126;0037) are covered by a wavelength conversion layer (514 phosphor; 0064), the wavelength conversion layer comprises a plurality of wavelength conversion regions (Fig. 5J and 5K), each of the wavelength conversion regions corresponds to one of the light emitting dies (510 n –layer+512+515 active layer+520 p-layer+525 p contacts+530 n-contact).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light emitting unit configuration as taught by Dimitroupous for the light emitting unit as disclosed by Lou to utilize simple substitution of one known light emitting unit for another to obtain predictable results.

Regarding claim 12, Lou discloses the invention as disclosed above except for wherein all or partial of the light emitting dies are identical to each other, or all of the light emitting dies are different from each other.
Dimitropoulos teaches wherein all or partial of the light emitting dies are identical (510 n –layer+512+515 active layer+520 p-layer+525 p contacts+530 n-contact) to each other (510 n –layer+512+515 active layer+520 p-layer+525 p contacts+530 n-contact), or all of the light emitting dies are different from each other.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light emitting dies as taught 
	
		
Regarding claim 13, Lou discloses the invention as disclosed above except for wherein all or partial of the wavelength conversion regions comprise identical or different fluorescent powders, quantum dot materials or nonlinear crystals.
Dimitropoulos teaches wherein all or partial of the wavelength conversion regions comprise identical or different fluorescent powders (0073), quantum dot materials (0068) or nonlinear crystals.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength conversion material as taught by Dimitropoulos for the light emitting as disclosed by Lou to utilize light sources that use wavelength conversion material (0073).
		
	
Regarding claim 14, Lou discloses the invention as disclosed above except for wherein the wavelength conversion layer is a film layer, and the wavelength conversion regions are consecutive to form the film layer; or, the two adjacent wavelength conversion regions of the film layer are separated from a spacer.
Dimitropoulos teaches wherein the wavelength conversion layer is a film layer, and the wavelength conversion regions are consecutive to form the film layer (514; Fig. 5J or 5K; Fig. 21A); or, the two adjacent wavelength conversion regions (two adjacent of 514) of the film layer are separated (Fig. 5J and 5K) from a spacer (530).


	
	Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GLENN D ZIMMERMAN/           Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875